 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT
 8                     SOUTHERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,             Case No. 19-cr-0916-GPC
11
                 Plaintiff,
12                                         JUDGMENT AND ORDER
           v.                              GRANTING MOTION AND
13
                                           DISMISSING INFORMATION
14   NICHOLE ALEXANDRA WARD (2),
                                           [ECF No. 17.]
15              Defendant.
16
17
18
     Upon motion of the parties, and good cause appearing, the Court GRANTS the
19
     motion, and DISMISSES the Information [ECF No. 17] without prejudice.
20
          IT IS SO ORDERED.
21 Dated: April 25, 2019
22
23
24
25
26
27
28
